NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

VICTOR SAMULIAN,                   )
                                   )
           Appellant,              )
                                   )
v.                                 )                       Case No. 2D18-4826
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed July 3, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Pasco County; Kimberly Campbell,
Judge.



PER CURIAM.

              Affirmed. See § 938.30, Fla. Stat. (2018).



KHOUZAM, C.J., and SLEET and BADALAMENTI, JJ., Concur.